Citation Nr: 0733663	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-04 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for dysphasia/CREST 
syndrome/limited scleroderma (claimed as esophageal 
dysfunction). 




ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from April 1943 to May 1946 
and from February 1947 to October 1963. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2003 rating decision by the RO 
that denied service connection for dysphasia/CREST syndrome/ 
limited scleroderma (claimed as esophageal dysfunction).

FINDING OF FACT

Dysphasia/CREST syndrome/ limited scleroderma was not shown 
during service or for many years thereafter and has not been 
shown to be related to any episode or incident during 
service, including exposure to ionizing radiation during 
Operation Greenhouse.  


CONCLUSION OF LAW

The veteran does not have dysphasia/CREST syndrome/limited 
scleroderma (claimed as esophageal dysfunction) that is the 
result of disease or injury incurred in or aggravated during 
active military service, including as due to exposure to 
ionizing radiation, nor may the incurrence of scleroderma 
during service be so presumed.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137  (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.311 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letter, 
dated in May 2004.  The notice included the type of evidence 
needed to substantiate the current claim for service 
connection, namely, evidence of an injury or disease in 
service or event in service, causing injury or disease; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The letter also discussed the 
evidence necessary to establish a claim based on radiation 
exposure.  The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
He was asked to submit any evidence that would include that 
in his possession.  The notice included the general provision 
for the effective date of the claims. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice).  The 
requirements of  Dingess v. Nicholson, 19 Vet. App. 473 were 
met in a further latter dated in March 2006.  

To the extent that VCAA notice was provided after the initial 
adjudication of this claim, the requirements of Pelegrini v. 
Principi, supra, were not met.  However, the timing error was 
cured by substantial content-complying VCAA notice and 
subsequent readjudication as evidenced by the subsequent  
supplemental statements of the case. 

The Board also recognizes that the timing of the VCAA notice 
conforming to the requirements of Dingess v. Nicholson did 
not comply with the requirement that the notice must precede 
the adjudication.  However, since the current claim of 
service connection is denied, no disability rating or 
effective date can be awarded as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to the timing error as to degree of 
disability assignable and the provision for an effective 
date.  Sanders v. Nicholson, 487 F3d. 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
identify and obtain relevant records in support of the 
claims.  The RO has obtained the service medical records and 
VA and private medical records.  VA has not conducted medical 
inquiry in the form of a VA compensation examination in an 
effort to substantiate the claim because there is no medical 
evidence that establishes that the veteran suffered an event 
or disease in service associated with dysphasia/CREST 
syndrome/ limited scleroderma (claimed as esophageal 
dysfunction) and the disability for which service connection 
is sought is recognized as related to exposure to radiation 
under either 38 C.F.R. § 3.309 (d) or 38 C.F.R. § 
3.311(b)(2).
Under these circumstances, a medical examination or medical 
opinion is not required under 38 C.F.R. § 3.159(c)(4).  As 
there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the veteran is required to comply with the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                 Factual 
Basis 

The service medical records, including the reports of 
entrance and separation examination, contain no finding, 
complaint, history, or diagnosis, or treatment of any symptom 
of CREST Syndrome, such as dysphasia, any esophageal 
dysfunction, Raynaud's syndrome, and/or scleroderma.  No 
pertinent abnormalities were noted on clinical evaluation 
conducted on a quadrennial physical examination by the 
service department in January 1968. 

Private and VA clinical records reflect treatment beginning 
in March 1986 for various disorders.  During VA outpatient 
treatment in March 1985 the veteran gave a 2 year history of 
Raynaud's phenomena in which his hands would blanch on 
exposure to cold.  During treatment in July 1985 the veteran 
again complained of Raynaud's' phenomena, as well as 
dysphasia, weight loss, and increasing fatigue over the 
previous few weeks.  A Barium swallow test performed in 
August 1985 was reported to be normal.  In March 1986 the 
assessments included rule out scleroderma.  In April 1986 it 
was reported that the veteran gave a history of difficulty 
swallowing solid foods for the previous 10-12 years.  
Thereafter treatment continued for Raynaud's phenomena, 
dysphasia, and  scleroderma. 

Ina letter dated in November 1989 the Defense Nuclear Agency 
reported that the veteran was assigned to the USS Curtiss 
which was present at Operation Greenhouse, an above the 
ground nuclear tests during the period from April 8, 1951 to 
May29, 1951. It was said that the veteran's probable exposure 
to radiation at that time was 1.325 rem gamma.

During VA outpatient treatment in August 1995 it was noted 
that the veteran had a 10 year history of CREST with chronic 
stable dysphasia.  In October 1995 Reynaud's disease was 
noted and the following month it was noted that the veteran's 
esophageal dysmotility was CREST related although objective 
testing was not completely consistent with this diagnosis.  
In July 1996 it was said that the esophageal dysmotility was 
unclear with possible causes including Crest, reflux 
myasthenia syndrome, as well as the effects of medication.  
An endoscopic examination of February 1998 found the 
veteran's esophagus to be grossly normal. During VA treatment 
in November 1998 for foot problems, a history of Crest 
syndrome with scleroderma was noted. Subsequent treatment for 
CREST, stable Raynaud's phenomena of the hands, and 
esophageal dysfunction related to CREST is reported. 

In an April 2004 statement, a VA physician indicated that the 
veteran had had significant exposure to radiation and he 
noted that thyroid disease and various immune phenomena can 
be related to even low levels of radiation exposure.  In view 
of this the physician said that it was not inconceivable that 
the veteran's mix of rare disease was related to his military 
duties.  While the doctor could not say with absolute 
certainty, it was his hunch that had the veteran not been 
exposed to nuclear radiation he would not suffer such severe 
manifestations of these conditions.  

                                             Law and 
Regulations 

Service connection may be granted for a disability resulting 
from an injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.  Scleroderma may be presumed to 
have been incurred in service, if the evidence shows that the 
disease became manifest to a degree of 10 percent or more 
within one year from separation from active service, even 
though there is no evidence of the disease during service. 38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established if a veteran develops a 
"radiogenic disease" which the VA Under Secretary of Benefits 
relates to the radiation exposure in service.  Under 38 
C.F.R. § 3.309(d), there is a presumption of service 
connection for certain cancers for a radiation-exposed 
veteran. A "radiogenic disease" is one that is deemed to have 
been induced by ionizing radiation, and by regulation also 
includes various forms of cancer. 38 C.F.R. § 3.311(b)(2).

                                                   Legal 
Analysis 
                                            
Initially, the Board notes that the evidence enumerated above 
reveals no findings or diagnosis indicative of dysphasia, 
CREST syndrome, scleroderma, or any form of esophageal 
dysfunction during service.  There is no clinical evidence of 
any of these disorders until the mid 1980s, more than 20 
years after service.  Accordingly, service connection for 
dysphasia, CREST syndrome, and scleroderma, claimed as 
esophageal dysfunction, is clearly not warranted on a direct 
incurrence basis.  

The veteran has also alleged that he was exposed to ionizing 
radiation in service during OPERATION GREENHOUSE and that his 
dysphasia/CREST syndrome/ limited scleroderma resulted from 
that exposure.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods. Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997). First, there are certain types of cancer 
that are presumptively service connected, specific to 
radiation-exposed veterans. 38 U.S.C.A. § 1112(c) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.309(d) (2005). (Dysphasia/CREST 
syndrome/ limited scleroderma are not listed as presumptive 
diseases under that statute or regulation and thus service 
connection on a presumptive basis is not warranted).

Second, when a "radiogenic disease" first becomes manifest 
after service, and it is contended that the disease resulted 
from exposure to ionizing radiation during service, various 
development procedures must be undertaken in order to 
establish whether or not the disease developed as a result of 
exposure to ionizing radiation. 38 C.F.R. § 3.311(a)(1) 
(2005). Dysphasia/CREST syndrome/limited scleroderma are 
listed as a "radiogenic disease" under 38 C.F.R. § 
3.311(b)(2). If a claim is based on a disease other than one 
of those listed in paragraph (b)(2), VA shall nevertheless 
consider the claim under 38 C.F.R. § 3.311, provided that the 
appellant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease. 38 C.F.R. § 3.311(b)(4) (2007), but, while noting 
the April 2004 statement from a VA physician, neither this 
statement nor any other medical evidence in the file 
constitutes scientific or medical evidence that dysphasia, 
CREST syndrome, or scleroderma is such a radiogenic disease 
within the meaning of 38 C.F.R. § 3.311(b)(4).

Third, even if the claimed disability is not listed as a 
presumptive disease under 38 C.F.R. § 3.309(d) and is not 
established as a radiogenic disease under 38 C.F.R. § 3.311, 
service connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  However, 
in this case there is no medical or scientific evidence that 
the veteran's dysphasia/CREST syndrome/ limited scleroderma 
is directly caused by exposure to ionizing radiation. Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (VA must 
determine whether there is proof of actual direct 
causation).Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Again, while the Board is cognizant of the April 2004 
statement from a VA physician, this evidence is too general 
and lacking in specificity to constitute competence evidence 
of a connection between any episode that occurred in the 
service and the veteran's current dysphasia, CREST syndrome, 
or scleroderma.  



ORDER

Entitlement to service connection for dysphasia/CREST 
syndrome/limited scleroderma (claimed as esophageal 
dysfunction) is denied. 




____________________________________________
V. L. Jordan.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


